Citation Nr: 1441321	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-47 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral foot disability to include, pes planus, bone spurs, hallux valgus, plantar fascititis, calcaneal enthesophytes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office Center (MROC) in Wichita, Kansas (RO).

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in July 2011.

The claim was remanded by the Board in September 2011 for further development.  

A review of the Veteran's Virtual VA claims file reveals VA treatment records dated July 2001 to October 2012 and a May 2014 Appellate Brief.  

Based on the Veteran's contentions and medical evidence of record, the Board has recharacterized the issue as stated on the cover page of this decision.

The issue of service connection for a bilateral foot disability other than pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Pes planus was first noted in service and continued after service.


CONCLUSION OF LAW

The criteria for service connection for pes planus have been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran, in a substantive appeal received in December 2010 and during his July 2011 hearing testimony, stated that he had no problems with his feet before service and that approximately a year after being in the service, he developed problems with his feet.  His assertion is substantiated by the evidence of record.

As noted above, the Veteran entered service in June 1965.  An April 1965 service health record demonstrates that the Veteran was examined and found physically qualified for enlistment in the service.  There were no defects noted that were considered disabling.  A subsequent examination in June 1965 stated that the Veteran was found physically qualified for enlistment in the U.S. Navy.  Another examination in July 1965 revealed a notation of rule out gastric ulcer and evidence of granulomatous disease, not considered disabling.  In September 1965, the Veteran was found physically qualified for transfer.  In October 1966 (one year and 4 months after service enlistment), the Veteran underwent an examination for crewmember in training purposes.  This report shows that the Veteran had second degree pes planus which was not considered disabling.  Contrary to findings made by the RO, there is no competent evidence showing that the Veteran entered service with pes planus and a review of the evidence of record fails to show that there is clear and unmistakable evidence that pes planus pre-existed service and was not aggravated by service.

Post service examination reports, including his most recent July 2012 VA examination report, reveals the Veteran had bilateral foot problems and was diagnosed as having pes planus.  

In sum, the Board notes that pes planus was first diagnosed in service, a little over a year into the Veteran period of active service.  The record also shows that he currently has a diagnosis of pes planus.  Moreover, the Veteran has credibly asserted that he has had problems with his feet which first started in service and that has continued since his discharge from service.  In light of the foregoing, the Board finds that the evidence is supportive of a finding that pes planus was incurred in service.  As such, service connection is warranted for pes planus.  

ORDER

Service connection for bilateral pes planus is granted.


REMAND

As it pertains to service connection for a bilateral foot disability other than pes planus, the Board finds that further development is necessary.

As part of the Board's September 2011 remand, the Veteran was afforded a VA examination in July 2012 to include etiology opinions.  The July 2012 examiner diagnosed hallux valgus, bilateral calcaneal spurs (enthesophytes) and pes planus.  In giving a negative opinion, the examiner failed to discuss the Veteran's service treatment records from December 1966 to June 1967 which show that the Veteran was treated for his feet.  Additionally, as the Board has granted service connection for bilateral pes planus, the question becomes whether the service-connected condition caused or aggravates any nonservice-connected disability, such as hallux valgus, bilateral calcaneal spurs, plantar fasciitis or any other diagnosed foot disorder noted in the Veteran's records.  An Addendum etiology opinion is necessary in order to adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to a VA podiatrist or other appropriate physician for the purpose of obtaining an addendum opinion.  If the medical professional determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

(a) The examiner should review the claims file and report all diagnosed disorders of the feet, including hallux valgus, plantar fasciitis and calcaneal bone spurs. 

(b) Is it at least as likely as not (50 percent probability or greater) that the currently diagnosed hallux valgus, plantar fasciitis and calcaneal bone spurs, or any other found disability of the feet is etiologically related to the Veteran's military service, to include the complaints noted in the December 1966 to June 1967 treatment records?

(c) Is it at least as likely as not (50 percent probability or greater) that the currently diagnosed hallux valgus, plantar fasciitis and calcaneal bone spurs, or any other found disability of the feet is caused by the Veteran's service-connected pes planus?

(d) If it is determined that pes planus has not caused any hallux valgus, plantar fasciitis, calcaneal bone spurs, or any other found disability of the feet, state whether it is at least as likely as not (50 percent probability or greater) that the diagnosed hallux valgus, plantar fasciitis, calcaneal bone spurs, or any other found disability of the feet is aggravated by the Veteran's service-connected pes planus.  If so, the examiner should identify that aspect of the disability which is due to the service-connected pes planus.

A complete rationale must be given for every opinion requested.  In giving the opinion's rationale, the examiner should discuss the Veteran's in-service treatment, as well as consider the Veteran's lay statements and assertions concerning his feet in service and after service.  His statements and assertions are noted in the July 2011 Board hearing transcript, statements submitted to VA and in medical reports.  The examiner should also discuss sound medical principles supporting the opinions reached.

If the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

If it is determined that an examination of the Veteran is warranted in order to address the above, such examination should be scheduled.

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


